Citation Nr: 0607323	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  00-14 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
(claimed as head injury).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and/or depression.  

3.  Entitlement to service connection for chronic 
gastroenteritis.

4.  Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California; the claims folder has since been transferred to 
Seattle, Washington.

The rating decision on appeal denied claims of service 
connection for low back pain, right knee disability, seizure 
disorder (claimed as head injury), atopic dermatitis, 
psychiatric disability, gastroenteritis, right hand 
disability, eye disturbance, and neck disability.

A September 2003 rating decision subsequently granted service 
connection for degenerative joint disease, L4-5 and L5-S1, 
with a 40 percent disability evaluation.  Additionally, the 
record reveals that the veteran did not perfect an appeal of 
the matter concerning atopic dermatitis (following a November 
2000 statement of the case, the veteran did not submit a 
substantive appeal).  

In March 2004, the Board remanded the remaining issues for 
further evidentiary development.  It is noted that the remand 
combined the issues of a seizure disorder and an acquired 
psychiatric disorder, and for reasons detailed below, the two 
issues are separated again (as reflected on the cover page of 
this decision).  

Prior to the case being returned for appellate consideration, 
the veteran's representative submitted a January 2006 
statement that requested issues regarding the right hand 
(finger problem), eye disability, and right knee be withdrawn 
(and indicated that the veteran continued to pursue claims 
regarding the spine, major depressive disorder, 
seizures/epilepsy, and gastroenteritis).  The veteran 
submitted a concomitant statement that offered his permission 
to withdraw claims concerning a finger condition, eye 
problem, and knee disability.  As such, the cover sheet of 
this decision reflects the current issues on appeal.  

In February 2006, this case was granted an advance on the 
docket in accordance with 38 C.F.R. § 20.900(c).  

It is noted that the representative's statement regarding the 
withdrawal of appeals also mentioned an appeal concerning 
hiatal hernia.  The record does not indicate, however, that 
such an issue is on appeal.  Thus, the RO should clarify 
whether the veteran wished to raise a claim of service 
connection for hiatal hernia.

Also, it is noted that the veteran has sought an increased 
rating concerning his service-connected back disability, as 
well as raising unemployability issues related thereto, which 
the RO should appropriately address.  The RO is directed to 
recent VA medical evidence submitted by the veteran (in a 
February 16, 2006, letter) concerning his low back.  

The issues of service connection for a cervical spine 
disability and an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The record lacks evidence of a current seizure disorder 
incurred as a result of an in-service car accident involving 
trauma to the veteran's head.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted at 
this time.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains a June 2004 informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter properly informed the veteran 
of the standards for service connection, and the veteran also 
had the opportunity to examiner the rating decision on 
appeal, statement of the case, and supplemental statements of 
the case, all of which applied legal standards to the 
evidence of record.  As such, any legal deficiency in the 
evidence of record was illustrated-- this gave the veteran 
the opportunity to supplement the record with additional 
specific evidence to support his claim.  The veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed his claims pre-VCAA, and eventually 
received sufficient notification.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the June 2004 letter instructed as follows:  "If there 
is any other evidence that you think will support your claim, 
please let us know.  If the evidence is in your possession 
not already provided, please send it to us."  As such, the 
principle underlying the "fourth element" has been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the veteran's service medical files are 
of record.  In its March 2004 remand, the Board particularly 
sought records from Mercy Hospital, "Sharp Healey Medical 
Center," State disability or vocational rehabilitation 
program, State correctional or prison records, and Social 
Security Administration (SSA) records.  

In response to requests from the RO, the veteran returned a 
July 2004 VA Form 21-4138, which contained his statement that 
he could not recall the names or dates of treat at Mercy 
Hospital.  The veteran authorized release of records from the 
California Department of Corrections, which, it turns out, 
were part of SSA records that were added to the claims file.  
The RO obtained records from Sharp Rees-Stealy Medical Group, 
and asked the his case be considered without waiting for 
records from the Federal Bureau of Prisons (via a March 2004 
VA Form 21-4138).  

Additionally, the RO obtained treatment records from the San 
Diego VA Medical Center (VMAC) from 1994 to 2001, and from 
the Puget Sound VAMC from 2002 2005.  The RO also gathered 
records from St. Joseph's hospital, as well as several lay 
statements from the veteran and friend/therapist (who 
primarily discussed the veteran's back pain and the 
debilitating impact of his hepatitis C).  

Additionally, VA examination is not warranted because, as 
illustrated further below, the record lacks evidence that the 
veteran has a current disability that may have been incurred 
in service.  See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Seizure disorder as secondary to injury

At the outset it is noted that the following facts reflect 
the issues of a seizure disorder often in the context of 
mental health treatment; though separate claims of service 
connection are pending concerning a seizure disorder and an 
acquired psychiatric disorder, respectively, the record 
reflects that these issues have occasionally commingled in 
the treatment setting.  

The veteran's service medical records indicate that in 
February 1961 the veteran reported a car had struck a record 
player he had been carrying in his hand, and twisted him into 
the mud.  It was noted that the veteran had crusted blood in 
his nose.  At that time, a treatment record indicated that 
the veteran had diffuse soreness in the lumbar back, but no 
other immediate complaint.  On a January 1963 Report of 
Medical History, the veteran noted that he had had frequent 
or terrifying nightmares and an excessive drinking habit.  
The veteran marked that he had not experienced depression or 
excessive worry.  A January 1963 Report of Medical 
Examination for the purpose of separation found no clinical 
abnormalities, including psychiatric.  

In his original claim of service connection, the veteran 
attributed current problems to the in-service car accident.  

Post-service records from Sharp Rees-Stealy Medical Group 
contain a March 1989 treatment note concerning anxiety and 
depression, with a psych referral.  Records from the San 
Diego VAMC from 1994 to 1998 indicate the veteran received 
treatment primarily for addiction issues.  SSA records 
contain an April 1998 mildly abnormal EEG from Mercy 
Hospital.  A December 1998 VA treatment note indicated that 
the veteran's past history showed he had no independent 
psychotic diagnosis except substance abuse and depression 
problems.  Additionally in December, the veteran asserted 
that after two to three years of sobriety, he had relapsed 
six months earlier.  He asked for an appointment with 
neurology for a seizure disorder, and stated that the date of 
his last seizure was unknown.  The veteran described that his 
seizures came on as anger or confusion.  

SSA records contain a March 1999 internal medicine evaluation 
from Seagate Medical Group, which indicated that the veteran 
reported he had had some EEG abnormalities.  He had 
complained of intermittent slurring of speech associated with 
outbursts of unprovoked anger.  The veteran reported that he 
had been subjected to a head trauma in 1980, and developed a 
hematoma, which was surgically removed.  The impression 
included neurologic examination within normal limits.  Also 
in March 1999, a complete psychiatric evaluation from Seagate 
Medical Group contained the veteran's report that he had been 
suffering from psychiatric condition for many years, and 
stated that the first time he became of aware of it was in 
1964.  Though the report does not indicate any discussion of 
stressors, the assessor diagnosed the veteran as having PTSD, 
and polysubstance dependence in early remission.

A May 1999 VA treatment note contained the veteran's 
complaint that he had partial complex seizures with slurred 
speech, increased talkative nature, and anxiety.  The 
attending physician noted past medical history of 
questionable seizure disorder.  

A March 2000 record contained the veteran's description that 
his seizures felt like he was getting too much input and as 
if his brain was shorting out.  He denied any loss of 
consciousness, tonic/clonic movements, tongue biting, 
bowel/bladder incontinence, or post ictal confusion.  The 
veteran reported that he had been told in a state 
penitentiary that his EEG was diffusely slowed, and that he 
had had the EEG as part of workup for headaches and 
questionable seizures, and was found to have a subdural 
hematoma.  The veteran stated that he had had an EEG done at 
VA in 1985-1986, and it had been normal (a note indicates 
that these records were not available).  The attending 
physician related that a May 1999 MRI brain showed no 
explanation for the veteran's seizures.  The assessment and 
plan noted that per the veteran's history the seizure 
disorder appeared to be more of an anxiety disorder rather 
than a seizure disorder.  The veteran had been followed by 
neurology in the past, but had failed to followup with them 
to complete the workup.  

In April 2000, at the San Diego VAMC, the veteran mentioned 
that he had seen combat of sorts as a mercenary in the 1960s; 
the assessor noted that the veteran did not have combat PTSD.  
The impression was heroin dependence in ESR, and ASPD 
history.  In 2000, with medication changes, the veteran's 
symptoms associated with depression worsened.  

SSA records contain a June 2000 noted from Mid-City Community 
Clinic noted that the veteran got "spells" when he felt his 
brain was overloaded, but no seizures per se.  

A June 2000 SSA decision found that the medical evidence 
showed the veteran's depression/post-traumatic stress 
disorder could not be distinguished from his polysubstance 
abuse and dependence.  An Administrative Law Judge found that 
the veteran was not entitled to a period of disability.  

SSA records contain a March 2002 report from William H. 
Coleman, Ph.D., which listed relevant medical history as 
injury to back, neck, and head from being struck by a car in 
1961.  Dr. Coleman's assessment was major depressive 
disorder, personality disorder, and possible diagnosis of 
dementia due to head trauma and/or substance abuse.  

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for seizure 
disorder as a result of in-service head trauma.  

Particularly, the veteran's service medical records were 
negative for any indication of symptomatology associated with 
a seizure disorder.  Also, the record lacks evidence of any 
continuity of symptomatology from an in-service event to the 
present.  See, e.g., Savage v. Gober, 10 Vet. App. 488 
(1997).  In fact, the veteran did not file a claim of service 
connection until decades after service.  Moreover, the record 
does not appear to support a finding that the veteran has a 
diagnosed seizure disorder; recent VA assessment indicated 
that the veteran's asserted symptoms were probably more 
indicative of or associated with an anxiety disorder.  The 
fact that the contemporaneous records do not provide evidence 
that supports any recent contention that the veteran 
experienced continuous seizure symptomatology since the 
claimed in-service injury is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  Finally, the record lacks any competent evidence 
connecting a current seizure disorder with in-service events.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Though the veteran maintains that a current disability of 
seizures is related to service, he is not qualified as a 
layperson to render medical opinions regarding the etiology 
of disorders and disabilities.   Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The benefit of the doubt doctrine is not for application, and 
the claim is denied.  


ORDER

Entitlement to service connection for a seizure disorder 
(claimed as head injury) is denied.



REMAND

Acquired psychiatric disorder, to include post-traumatic 
stress disorder and/or depression

As noted above, the veteran's post-service medical record has 
mentioned PTSD (at least one examiner noted that the veteran 
did not have combat-related PTSD, while SSA records contain 
an administrative decision that referred to PTSD).  In a 
January 2006 statement, the veteran stated that he had 
intense stress during the Cuban Missile Crisis, and he 
witnessed a fellow platoon member beat a man to death.  

Additionally, the Board recently received a submission from 
the veteran's representative (with a waiver of RO 
consideration) consisting of progress notes from the Puget 
Sound VAMC, which includes some discussion of PTSD in 
relation to the veteran's complaints.   

Because it appears the veteran has not received VCAA 
notification concerning the specifities of a claim of service 
connection for PTSD, which includes a solicitation of 
stressors, the RO should send such notice to the veteran.  

Gastroenteritis

While the veteran's case was at the Board, the veteran 
submitted correspondence that he had been recently treated 
and diagnosed for gastro problems at "Northwest 
Gastroenterology."  The RO should obtain these records.   

Cervical spine disorder  

A historical perspective of the evidence regarding the 
veteran's claim of service connection indicates that under 
38 C.F.R. § 3.159(c)(4), the veteran should undergo VA 
examination for the purpose of a nexus opinion.  

As noted above, the veteran's service medical records 
indicate that in February 1961 the veteran reported a car had 
struck a record player he had been carrying in his hand, and 
lightly twisted him into the mud.  It was noted that the 
veteran had crusted blood in his nose.  At that time, a 
treatment record recorded that that veteran had diffuse 
soreness in the lumbar back.  The veteran's cervical spine 
was not mentioned.  On a January 1963 Report of Medical 
History, the veteran recorded that he had had frequent or 
severe headache.  A January 1963 Report of Medical 
Examination for the purpose of separation found no clinical 
abnormality, including the veteran's spine.  

In his original claim of service connection, the veteran 
attributed current neck problem to the in-service car 
accident.  

Post-service records from the California Department of 
Corrections contain a June 1985 note where the veteran 
indicated that he had been in a motorcycle accident in 1984.  
In 1986, the veteran complained of a stiff neck and headache 
for three days.  A history of subdural hematoma was noted.  
Further assessment noted that the veteran's headache radiated 
to the neck.  

Records from Sharp Rees-Stealy Medical Group contain an 
August 1992 treatment note where the veteran complained of 
neck stiffness for one year.  SSA records contain a June 1999 
medical record that the veteran complained of a history of 
chronic neck pain for thirty years, which had increased 
recently over the past several weeks.  A December 1999 
treatment record from the San Diego VAMC contains the 
veteran's assertion that he had arthritis of the neck.  

A March 2000 San Diego VAMC record contains the veteran's 
assertion that he had had neck pain since 1965, described as 
a stiff feeling in the neck with limited range of motion, and 
often associated with pain in his eyes and headaches.  A 
physical examination found full range of motion.  The 
assessment and plan indicated that as chronic pain of the 
veteran's neck (and back) had not changed in quality or 
frequency since the mid-sixties, it was probably chronic pain 
not related to intravenous drug use, e.g., epidural abscess.    

The record contains a May 2000 letter from a VA physician 
written on behalf of the veteran for disability benefits, 
which stated that the veteran complained of neck pain for 39 
years.  The veteran related the problem to being hit by a car 
in 1961.  The letter indicated that c-spine film showed 
degenerative disc disease with disc space narrowing at the 
level of C3/4 and C5/6, and on the right at the level of C4/5 
and C5/6.  

A March 2004 treatment note from the Puget Sound VAMC 
contains the veteran's complaint that with his neck 
hyperextended he experienced numbness to the head, both arms, 
and hands, which he had experienced for thirty years.  An 
assessment included chronic back/neck pain secondary to motor 
vehicle accident.  

SSA records, received in June 2004, contain a medical 
consultation from George Spellman, M.D., who noted that the 
veteran the veteran had normal flexion and rotation of the 
neck.  

A May 2005 physical therapy initial consult report showed an 
active problem of degeneration of cervical intervertebral 
disc.  

Given the veteran's lay statements concerning an in-service 
traumatic event (which is supported by the evidence in his 
service medical records), various post-service references to 
neck problems, and that the Board cannot rely on its own 
medical conclusions in adjudication, a remand is necessary 
for a definitive nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
appropriate notification regarding a 
claim of service connection for an 
acquired psychiatric disorder that 
includes PTSD.  Based upon the veteran's 
response thereto, the RO should continue 
to develop the claim appropriately, which 
may include seeking information to 
corroborate stressors, and providing an 
appropriate VA medical examination, if 
warranted.  

2.  The RO should obtain any outstanding 
private treatment records from 
"Northwest Gastroenterology" (as 
identified, with an address, in the 
veteran's February 16, 2006, 
correspondence).  

3.  The veteran should undergo a VA 
examination concerning a cervical spine 
disability, with claims file review.  The 
examiner should clarify the nature of any 
current disability associated the 
veteran's cervical spine, and, upon 
considering the veteran's service medical 
records and medical history as reflected 
in all of the post-service medical 
records, opine whether it is at least as 
likely as not that any cervical spine 
disability is related to service.  If a 
conclusion cannot be made without resort 
to speculation, the examiner should so 
indicate.  

3.  After completion of the above, the RO 
should review the record and readjudicate 
the issues of service connection for an 
acquired psychiatric disorder, to 
included PTSD or depression, and a 
cervical spine disability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


